Case
   Case
     1:19-cv-02496-WJM-STV
        1:19-cv-02496-STV Document
                              Document
                                    1-218-2
                                         Filed
                                             Filed
                                               08/30/19
                                                   12/02/19
                                                          USDC
                                                             USDC
                                                                Colorado
                                                                   Colorado
                                                                          PagePage
                                                                                1 of124
                                                                                      of 24
            Case1:20-cv-04504-AJN
           Case  2:20-cv-02825-PBT Document
                                   Document1-21-2 Filed
                                                   Filed06/11/20
                                                         06/14/20 Page
                                                                  Page11of
                                                                         of11
                                                                            8




                            EXHIBIT B
Case 2:20-cv-02825-PBT Document 1-2 Filed 06/14/20 Page 2 of 8
6/14/2020                     Case 2:20-cv-02825-PBT              Document
                                        John N. Mitchell: Recent events             1-2
                                                                        say less about TrumpFiled
                                                                                            and more06/14/20
                                                                                                     about the U.S. –Page    3 of
                                                                                                                     El Sol News   8
                                                                                                                                 Media


                                                                         A D V E R T I S E M E N T


   Sunday, June 14, 2020                                                                                   Login      Register      Search...



                                                                                                                                                                             70 °F

                                               EL SOL LATINO                                                                                                             Philadelphia




   Home       EE.UU.          América Latina     Deportes     Entretenimiento              Tecnología                Lifestyle         Clasiﬁcados               Nuestros Portales


   Home > Estados Unidos > Philadelphia




   John N. Mitchell: Recent events say less about
   Trump and more about the U.S.
   "Racist voters are the biggest problem, not Trump," inﬂuential journalist wrote

   byGustavo Rízquez       — August 15, 2019     0     0      0




                                                                              Recent events say less about President Donald Trump and more, sadly, about the United States. Courtesy Photo




     0       53                   Share on Facebook               Share on Twitter                     Share on Whatsapp                             Share on Email
   SHARES    VIEWS




   Trump could be just the lukewarm wind necessary to stir up the ﬁre. Some say that is what racism is like in the United States, an
   immortal breeze that enlivens the ﬂame of hatred.

   Journalist John N. Mitchell, who is a distinguished voice in the Philadelphia community, wrote about recent events. For him the incidents of
   recent weeks say less about President Donald Trump and more, “sadly,” about the United States.


https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                                                                        1/6
6/14/2020                    Case 2:20-cv-02825-PBT              Document
                                       John N. Mitchell: Recent events             1-2
                                                                       say less about TrumpFiled
                                                                                           and more06/14/20
                                                                                                    about the U.S. –Page    4 of
                                                                                                                    El Sol News   8
                                                                                                                                Media
   Recently, John N. Mitchell wrote for the Philadelphia Tribune an article titled: “Racist voters are the biggest problem, not Trump”. He
   emphasizes that the misfortune of hatred that hunts again the nation is not necessarily related to a single man, but represents the spirit of a group
   that has inﬂuence on the power takeover and that uses racism as an instrument of control.




                      In 2016 nearly 63 million voters proved that their racism was not revolting enough to prevent them from voting for Donald Trump. Courtesy Photo



   A vote that speaks for itself
   According to John N. Mitchell, who is an expert journalist on the use of the Chicago Manual of Style and the Associated Press Style
   Book, in 2016 nearly 63 million voters proved that their racism was not revolting enough to prevent them from voting for Donald Trump

   With that victory, the New York tycoon, an expert in realty shows, is now willing to bet again that it will not be more objectionable, “which says
   more about America than it does about the president.”




                                                                                    A D V E R T I S E M E N T



   During the ﬁrst days of August at least one hate crime shook the nation: El Paso, Texas, mass shooting where 22 people lost their lives,
   and over two dozen were severely wounded. Its author, Patrick Crusius, according to a police document released by the national press
   said in confession that he “was targeting Mexicans.”

   President Trump’s visit to Dayton, Ohio, where a man killed 9 people including his sister, and his hermetic visit to El Paso to express his
   grievances to the survivors and relatives of the victims were “weak”.


   Get used to this
   This seems to justify the way John N. Mitchell interprets it, by saying “get used to this”.




    There are so many American bigots in circulation that a president can run on racism unabashedly decades after the Civil Rights Movement accomplishments and win. Courtesy

                                                                                      Photo



https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                                                           2/6
6/14/2020                     Case 2:20-cv-02825-PBT              Document
                                        John N. Mitchell: Recent events             1-2
                                                                        say less about TrumpFiled
                                                                                            and more06/14/20
                                                                                                     about the U.S. –Page    5 of
                                                                                                                     El Sol News   8
                                                                                                                                 Media
   According to the Philadelphia journalist, “there are sixteen months before the 2020 general election, and Trump is going to spend each
   and every one of them mixing in the sort of racial animus that has become his campaign comfort zone. The seasons are going to
   change multiple times between now and the election, and Trump is going to continue to utter similarly repugnant rhetoric because it is
   ok to millions of Americans.”

   “So let’s place the blame where it belongs, which is not exclusively at Trump’s feet. It has been 400 years since the ﬁrst enslaved people were
   dragged here from Africa and the country has rebooted itself through foreign and domestic wars. Yet there are so many American bigots in
   circulation that a president can run on racism unabashedly decades after the Civil Rights Movement accomplishments and win”

   Translated by: José Espinoza

   Leer en español




   Tags:     El Sol Latino   Elections   Get used to this   John N. Mitchell   Philadelphia      Racism     Racist voters   United States




                                                                               A D V E R T I S E M E N T




                              Gustavo Rízquez




           Search...




                                                                                A D V E R T I S E M E N T




     Recommended

                              Toque de queda iniciará más tarde para dar espacio a las primarias
                                2 WEEKS AGO




                              Una infancia feliz aleja las enfermedades
                                2 YEARS AGO




                                                                                A D V E R T I S E M E N T




     Connect with us




https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                                3/6
6/14/2020                       Case 2:20-cv-02825-PBT              Document
                                          John N. Mitchell: Recent events             1-2
                                                                          say less about TrumpFiled
                                                                                              and more06/14/20
                                                                                                       about the U.S. –Page    6 of
                                                                                                                       El Sol News   8
                                                                                                                                   Media
       05            1 SHARES




                                                                                          A D V E R T I S E M E N T




                                                                                         A D V E R T I S E M E N T




                                         FACEBOOK                       TWITTER                      INSTAGRAM                      FLIRK                    YOUTUBE




                                                                                   ACERCA DE NOSOTROS




            For more than 29 years, El Sol Latino Newspaper and Hispanic Media has been a media leader. Adapting to the changing media market, Hispanic Media has transformed itself
            from a small local newspaper into multimedia news and information source that includes a network of websites, niche publications, custom printing, e-newsletters, social media
            networking, and events and customized content to meet the speciﬁc needs of its readers and advertisers.




                                                                    Nuestros Portales

                                                                       Estylo Magazine
                                                                       Latinas Life Style
                                                                My Hispanic Media Solutions
                 Philadelphia Location                                    Zona Fútbol
                198 West Chew Avenue                                  Clasiﬁcados El Sol
                Philadelphia, PA. 19120                             Hispanic Yellow Pages
                      215.424.1200                              Hispanic Media WorkSpaces



              Miami – Brickell Location
                                                                       info@elsoln1.com
               777 Brickell Ave. Suite 500
                                                                       Monday – Friday:
                    Miami, FL. 33131
                                                                      9:00 AM – 5:00 PM
                      305.440.9636




                                                             © 2018 - 2020 My Hispanic Media Solutions - Powered by Hispanic Media, llc..




https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                                                                        5/6
6/14/2020                  Case 2:20-cv-02825-PBT              Document
                                     John N. Mitchell: Recent events             1-2
                                                                     say less about TrumpFiled
                                                                                         and more06/14/20
                                                                                                  about the U.S. –Page    7 of
                                                                                                                  El Sol News   8
                                                                                                                              Media




https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                 6/6
6/14/2020                       Case 2:20-cv-02825-PBT              Document
                                          John N. Mitchell: Recent events             1-2
                                                                          say less about TrumpFiled
                                                                                              and more06/14/20
                                                                                                       about the U.S. –Page    8 of
                                                                                                                       El Sol News   8
                                                                                                                                   Media

                  El Sol Latino Newspaper
                  6,056 likes




            Like Page                              Watch Video


        Be the ﬁrst of your friends to like this




                                                                           A D V E R T I S E M E N T




     Popular News




     Cantante de Jarabe de Palo aparece con nueva canción desde su balcón
        2 SHARES
                                                                                                                                           01
                Maná promociona su gira por Estados Unidos
       02
                    0 SHARES


                Este es el trailer de la película animada de Scooby Doo
       03
                    0 SHARES


                Toyota 4Runner 2021 será un todo terreno que le gustará más el campo
       04
                    0 SHARES


                Woman´s body found in a suitcase in Kensington

https://elsolnewsmedia.com/john-n-mitchell-recent-events-say-less-about-trump-and-more-about-the-u-s/                                           4/6
